Filed 3/10/22 In re A.O. CA1/5
       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                                    DIVISION FIVE

 In re A.O., a Person Coming
 Under the Juvenile Court
 Law.
 THE PEOPLE,
      Plaintiff and Respondent,
 v.                                                    A161968
 A.O.,
                                                       (Solano County
      Defendant and Appellant.
                                                       Super. Ct. No. J44673)



         Appellant A.O. was declared a dependent child of Solano
County in 2019. (Welf. & Inst. Code, § 300.)1 In 2020, the
Merced County District Attorney filed a wardship petition in that
county alleging appellant had committed the crimes of assault
with a deadly weapon, carrying a concealed dirk or dagger and
resisting a peace officer. (§ 602; Pen. Code, §§ 245, subd. (a)(1),
21310, 148, subd, (a)(1).) The allegations were based on an
incident in which appellant stabbed an employee of the group
home where she was living with a fork, resisted the peace officers


        Further statutory references are to the Welfare and
         1

Institutions Code unless otherwise indicated.
                                                1
who responded to the altercation, and was discovered to be
carrying scissors inside her waistband.
      When a minor qualifies as both a dependent and a ward of
the juvenile court, she cannot simultaneously be both. (§ 241.1;
In re Marcus G. (1999) 73 Cal.App.4th 1008, 1012.) Because
appellant was already a dependent child when the wardship
petition was filed, a report under section 241.1 was prepared to
assist the court in determining whether she should be treated as
a dependent or a ward under the juvenile law. The report
recommended that appellant be treated as a ward.
      Appellant admitted the wardship petition on the condition
that she be considered for a deferred entry of judgment (DEJ) at
disposition, which was contemplated to be in Solano County
following a transfer. The court determined that wardship under
section 602, rather than dependency status, best suited
appellant’s needs.
      The case was transferred to Solano County for disposition,
where, because the parties determined DEJ was unlikely, the
court allowed appellant to withdraw her admission to the entire
petition, waive her request for a DEJ determination, and admit
only a single count alleging the possession of a dirk or dagger.
Following appellant’s admission to the dirk or dagger count,
appellant was placed on probation subject to several conditions.
The court denied appellant’s request to reconsider the
determination under section 241.1 that she be treated as a ward.
      Appellant filed this appeal, challenging the determination
that she should be treated as a ward and requesting a new


                                 2
section 241.1 assessment. After the respondent’s brief was filed,
appellant advised this Court that she had successfully completed
probation, and that the juvenile court had dismissed the matter
and sealed the records pursuant to section 786. We requested
supplemental briefing as to whether this rendered the appeal
moot. Both parties filed supplemental letter briefs stating that it
was. We agree.
      “As a general rule, an appellate court only decides actual
controversies. It is not the function of the appellate court to
render opinions ‘ “ ‘ “upon moot questions or abstract
propositions, or. . .declare principles or rules of law which cannot
affect the matter in issue in the case before it.” ’ ” ’ [Citation.]
‘[A] case becomes moot when a court ruling can have no practical
effect or cannot provide the parties with effective relief.’ ” (People
v. Rish (2008) 163 Cal.App.4th 1370, 1380.) “[A]n action that
originally was based on a justiciable controversy cannot be
maintained on appeal if all the questions have become moot by
subsequent acts or events. A reversal in such a case would be
without practical effect, and the appeal will therefore be
dismissed.” (9 Witkin, Cal. Procedure (4th ed. 1997) Appeal,
§ 642, p. 669; In re Dani R. (2001) 89 Cal.App.4th 402, 404.)
      This appeal challenges the determination that appellant
should be treated as a ward rather than as a dependent. Because
the wardship matter has been dismissed and the records sealed,
success on appeal, i.e., a determination that appellant should not
have been treated as a ward or was entitled to a new report




                                   3
under section 241.1, would not change appellant’s status in
juvenile court. This Court cannot provide effective relief.
      Courts do have the discretion to review moot appeals when
they involve a matter of public interest or present issues that are
likely to recur while evading appellate review. (People v.
Gregerson (2011) 202 Cal.App.4th 306, 321.) The parties have
identified no such issues in this case.
      The appeal is dismissed.




                                  4
                           NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




In re A.O. / A161968
                       5